Title: From Thomas Jefferson to George Jefferson, 27 March 1801
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Washington Mar. 27. 1801.

I have to acknowlege the receipt of yours of Mar. 4. and to express to you the delight with which I found the just, disinterested & honorable point of view in which you saw the proposition it covered. the resolution you so properly approve had long been formed in my mind. the public will never be made to believe that an appointment of a relative is made on the ground of merit alone, uninfluenced by family views. nor can they […] see with approbation offices, the disposal of which they entrust to their president for public purposes, divided out as family property. mr Adams degraded himself infinitely by his conduct on this subject, as Genl. Washington had done himself the greatest honor. with two such examples to proceed by, I should be doubly inexcusable to err. it is true that this places the relations of the President in a worse situation than if he were a stranger. but the public good which cannot be effected if it’s confidence is lost, requires this sacrifice. perhaps too it is compensated by sharing in the public esteem. I could not be satisfied till I assured you of the increased esteem with which this transaction fills me for you. accept my affectionate assurances of it.

Th: Jefferson

